Citation Nr: 1525068	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right and left knee disorders.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2013, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In its previous remand, the Board requested that the Veteran be afforded a VA bilateral knee examination; such was accomplished in February 2013.  The examiner diagnosed the Veteran with bilateral chondromalacia and opined that those disorders were not related to military service, to include having a water blivet fall on/roll across his legs.  However, the examiner did not obtain any x-rays of the Veteran's knees at that time.  In a January 2014 statement, the Veteran indicated that he began seeing a new private physician, Dr. B.C.W., who performed x-rays of his knees in August 2013; those x-rays demonstrated severe osteoarthritis of his knees.  

In light of the January 2014 statement, the Board finds that a remand is necessary for two reasons.  First, there appears to be outstanding private treatment records from Dr. B.C.W.  A remand is therefore necessary in order to obtain those records and any ongoing VA or other private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, as there is now an additional diagnosis of a bilateral arthritic disorder of his knees which the February 2013 VA examiner did not address, the Board finds that the February 2013 examiner's opinion is inadequate.  A remand is therefore necessary in order to obtain another VA examination of his bilateral knees and to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tallahassee VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral knees, which is not already of record, to specifically include any treatment records with Dr. B.C.W.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether his bilateral knee disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral knee disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted January 1970 water blivet incident, noted in his service treatment records as being a 500 gallon water container which rolled over his pelvic region/lower extremities.  

The examiner should also opine whether the Veteran's bilateral knee disorders, including the noted osteoarthritis, had their onset within one year of discharge from military service.  

The examiner should specifically discuss the lack of any in-service bilateral knee treatment, as well as the normal bilateral knee examination on separation from service in June 1970.  The examiner should also discuss the Veteran's lay statements regarding injury in service, and also discuss his statements regarding symptomatology suffered during service and any continuity of symptomatology during service and since discharge therefrom.  

Finally, the examiner should also address Dr. T.G.S's June 2012 letter, the December 2008 and February 2013 VA examiners' findings and conclusions, as well as any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

